Citation Nr: 1025683	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  10-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2009 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
December 2009, a statement of the case was issued in March 2010, 
and a substantive appeal was received in April 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to 
service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability, there must be impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed. Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart from 
any non-service-connected conditions and advancing age, which 
would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

A letter from Dr. J.A.S. dated in October 2007 reflects that Dr. 
J.A.S. opined that the Veteran's inability to hold anything for 
any period of time and shooting pains in his hands and forearms 
rendered the Veteran unable to work and essentially made him 
unemployable.  

Service connection is in effect for Dupuytren's contracture right 
hand, post-operative removal cysts from 3rd, 4th, and 5th fingers 
with arthritis, currently rated 40 percent disabling; depression 
associated with Dupuytren's contracture right hand, post-
operative removal cysts from 3rd, 4th, and 5th fingers with 
arthritis, currently rated 30 percent disabling; cysts left 3rd, 
4th and 5th fingers, currently rated 20 percent disabling; and 
scar, left little finger associated with cysts left 3rd, 4th and 
5th fingers, currently rated zero percent disabling.  The 
Veteran's combined disability rating is 70 percent.  As such, he 
meets the threshold requirements under 38 C.F.R. § 4.16(a).  

The Board notes that the Veteran stated at a January 2009 VA 
examination that he has been retired since 1994 due to age or 
duration of work.  

Dr. J.A.S. opined that the Veteran was not employable, and the 
Board does not dispute this opinion.  Resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that 
entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).


ORDER

Entitlement to a TDIU is warranted.  

The appeal is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


